Title: From Thomas Jefferson to John Trumbull, 16 July 1787
From: Jefferson, Thomas
To: Trumbull, John



Dear Sir
Paris July 16. 1787.

I am favoured with your letter of the 10th. and happened just then to have received one from Mrs. Trist. She informs me that she has received a very friendly letter from Mrs. Champernoone who seems disposed to give her full information. She would not  wish a further application to Mr. Trist of London, nor that the family should know she has been enquiring into their affairs. Notwithstanding however her confidence in Mrs. Champernoon, I would wish we could get the will desired formerly, only not letting it be known.—We shall be happy to see you here whenever you come. Your bed and plate will attend you. My love to Mrs. Cosway. Tell her I will send her a supply of larger paper. The moment of the post approaching prevents my troubling you with a commission relative to a harpsichord I have in London, and which shall be the subject of another letter. I am Dear Sir with much esteem & respect Your most obedient & most humble servt,

Th. Jefferson

